DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in KR (10-2018-0043245) on 04/13/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2019 and 08/21/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“transmission information output device” – support can be found on pg. 8 lines 16-19. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 recites the limitations “a stationary state” on line 10 and “a neutral state” on line 14. The suggested changes are “the stationary state” and “the neutral state”. 
 Claim 12 recites the limitations “a stationary state” on line 8 and “a neutral state” on line 12. The suggested changes are “the stationary state” and “the neutral state”. 
Claims 2, 3 and 15 recite “a neutral state”. The suggested change is “the neutral state”. 
Claims 4 and 13 recite “a stationary state”. The suggested change is “the stationary state”. 
Claims 8 and 17 recite “an EPB engagement command” and “a change in longitudinal acceleration”. The suggested changes are “the EPB engagement command” and “the change in longitudinal acceleration”. 
Claim 16 recites “a non-operation state”. The suggested change is “the non-operation state”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 11-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Khafagy et al. (U.S Patent Publication No. 2018/0237016; hereinafter “Khafagy”). 

Regarding claim 1, Khafagy teaches a vehicle control apparatus comprising: 
a sensing unit configured to sense at least one of a vehicle speed value and a wheel speed value (Khafagy [0020] speed sensor can detect the speed of the vehicle);   
a transmission information output device configured to output transmission information (Khafagy [0027] the controller can detect a transmission shift); and 
a control unit configured to determine whether a vehicle having been in a stationary state is moving using the sensed at least one of the vehicle speed value and the wheel speed value (Khafagy 
determine whether the output transmission information corresponds to a neutral state when the vehicle having been in a stationary state is moving, and transmit an electrical parking brake (EPB) engagement command to an EPB device such that EPB automatic engagement is performed by the EPB device when the transmission information corresponds to a neutral state (Khafagy [0033] the EPB settings can be customized so that the EPB can be applied upon shifting to neutral. When the system detects rolling, which is when the vehicle is moving during neutral state, the system will apply EPB; [0032] at block 720, powertrain signals the controller to apply the EPB if the transmission is shifted to neutral, if the EPB was not engaged already).  

Claim 12 is rejected under the same rationale as claim 1. 


Regarding claim 4, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit, when determining whether the vehicle having been in a stationary state is moving, determines whether the sensed at least one of the vehicle speed value and the wheel speed value is equal to a set target value corresponding thereto (Khafagy [0025] if the sensor detects that the vehicle speed is below a predefined threshold limit (target value), then the vehicle is considered to be stationary (the car is not moving); [0027] if the accelerator pedal is pressed greater than the threshold amount, wherein the accelerator pedal will affect the vehicle speed, the engine is auto-started, which means the vehicle is considered to be moving).  

Claim 13 is rejected under the same rationale as claim 4.

claim 6, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit further receives an accelerator pedal operation signal sensed by the sensing unit, and further determines whether an accelerator pedal is in a non-operation state using the received accelerator pedal operation signal (Khafagy [0019] controller configured with accelerator pedal sensor; [0027] if the pedal is pressed below a threshold, the EPB remains applied, which means the pedal is in a non-operation state).  

Claim 15 is rejected under the same rationale as claim 6. Khafagy teaches the neutral state of the vehicle based on pedal operation signal in claim 1. 

Regarding claim 11, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit further receives road surface information sensed by the sensing unit, and further determines whether a road surface has a gradient using the received road surface information (Khafagy [0031] the Examiner understands that the road surface information is used to determine whether the road surface has a gradient. The grade/hill sensors determine the grade of the road and control the EPB accordingly; [0030] the grade/hill sensors check whether the vehicle is on a grade or hill greater than the threshold, and if the threshold is exceeded, the EPB is automatically applied).  

	Claim 20 is rejected under the same rationale as claim 11. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of  Toda et al. (U.S Patent Publication No. 2006/0220810; hereinafter “Toda”). 

Regarding claim 2, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit determines the transmission information corresponds to a neutral state. Yet, Khafagy does not teach determining whether the output transmission information corresponds to a set automatic transmission type neutral state.  

It would have bene obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khafagy’s apparatus of determining the neutral state of the transmission information by determining that it is an automatic transmission type, for the purpose of establishing the same grounds for neutral position (Toda [0034] the automatic transmission has a shift lever with P, R, N and D gear ranges, wherein manual transmission has a center position serving as a neutral position, front and rear position as the higher and lower gear position).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of  Trappe et al. (U.S Patent No. 2017/0369046; hereinafter “Trappe”).

20 Regarding claim 3, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit determines the transmission information corresponds to a neutral state. Yet, Khafagy does not teach determining whether the output transmission information corresponds to a set manual transmission type neutral state.  
However, in the same field of endeavor, Trappe does teach determining whether the output transmission information corresponds to a set manual transmission type neutral state (Trappe [0013] the gear selection sensor detects whether the manual gearbox of the vehicle is in the neutral position. The gear selection sensor transmits the data to the control unit). 
. 

Claims 5, 9, 10, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of Rizzo et al. (U.S Patent Publication No. 2016/0244039; hereinafter “Rizzo”). 

Regarding claim 5, Khafagy teaches the vehicle control apparatus of claim 1. Yet, Khafagy does not teach wherein the control unit further receives a braking value from a conventional brake (CB) device, and further determines whether the received braking value is kept for a preset target time or longer.  
However, in the same field of endeavor, Rizzo does teach the control unit further receives a braking value from a conventional brake (CB) device, and further determines whether the received braking value is kept for a preset target time or longer (Rizzo [0046] the timer of the controller may determine if the duration of the auto-hold state is maintained for more than a calibrated duration. Auto-hold is a method of holding the conventional brake without having the pedal depressed, therefore uses a conventional brake device).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of controlling the EPB by receiving a braking value and using it to determine the duration of the braking in comparison to the preset target time, as taught by Rizzo, for the purpose of preventing rolling of the vehicle by holding the vehicle stationary regardless of the state of a brake pedal (Rizzo [0009]). 

Claim 14 is rejected under the same rationale as claim 5. 

Regarding claim 9, Khafagy teaches the vehicle control apparatus of claim 1, wherein the control unit further receives a brake signal and further determines whether the brake is not performed using the signal (Khafagy [0026] the brake pedal sensor checks if the brake pedal is released or not. If the pedal is not released (the vehicle is on hold) the EPB remains applied. If the brake pedal is released, the engine remains auto-stopped and the EPB remains applied before checking the accelerator threshold. If the vehicle is able to remain auto-stopped when the brake pedal is released, the vehicle can perform an auto-vehicle holding operation). 
While Khafagy teaches a feature that is able to hold the vehicle stationary when the brake pedal is released, Khafagy does not explicitly teach an auto vehicle holding device. 
However, in the same field of endeavor, Rizzo does teach an auto vehicle holding device (Rizzo [0034] the vehicle hold state can be automatically executed when the brake pedal is released after a stop. The electronic brake assembly is controlled along with taking other control actions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of receiving brake operation signals and determining whether or not the brake is being held by holding the brake with an auto vehicle hold feature, which can be taken into consideration during the operation of the electronic brake assembly, as taught by Rizzo, for the purpose of holding the vehicle stationary on an incline or during creeping (Rizzo [0009]). 
	
Claim 18 is rejected under the same rationale as claim 9. 

claim 10, Khafagy teaches the vehicle control apparatus of claim 9, wherein the control unit further transmits an EPB engagement command to the EPB device such that EPB automatic engagement is performed by the EPB device when brake holding is not performed (Khafagy [0026] even when the brake pedal is released, the engine remains auto-stopped and the EPB remains applied, which performs the same features as auto vehicle hold).
While Khafagy teaches a feature that is able to hold the vehicle stationary when the brake pedal is released, Khafagy does not explicitly teach an auto vehicle holding device. 
However, in the same field of endeavor, Rizzo does teach the auto vehicle hold function (Rizzo [0034] the vehicle hold state can be automatically executed when the brake pedal is released after a stop. The electronic brake assembly is controlled along with taking other control actions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of engaging the EPB when the brake hold is not performed by using an auto vehicle hold device, as taught by Rizzo, for the purpose of preventing rolling of the vehicle by holding the vehicle stationary on an incline or creeping on a level surface, regardless of the state of a brake pedal (Rizzo [0009]).

Claim 19 is rejected under the same rationale as claim 10. 

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khafagy in view of Kilmurray et al. (U.S Patent Publication No. 2018/0194353; hereinafter “Kilmurray”). 

Regarding claim 7, Khafagy teaches the vehicle control apparatus of claim 6. Yet, Khafagy does not teach wherein the control unit further receives a change value of longitudinal acceleration sensed by 
However, in the same field of endeavor, Kilmurray does teach wherein the vehicle control apparatus of claim 6, wherein the control unit further receives a change value of longitudinal acceleration sensed by the sensing unit, and further determines whether a change in longitudinal acceleration exists using the received change value of longitudinal acceleration.  (Kilmurray [0024] travel sensors that measure movements, such as an accelerometer, can be applied to detect the status/condition of the vehicle. The movements or acceleration in the longitudinal direction measured over a period of time provides the changed value; [0047] one of the conditions being detected include determining if the vehicle is in a non-hazardous state, one of the states being that the vehicle is stationary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of receiving an accelerator pedal operation signal by determining if there is a change in acceleration, as taught by Kilmurray, for the purpose of providing fault-tolerant braking system in response to a braking request (Kilmurray [0005]). 

Claim 16 is rejected under the same rationale as claim 7. 


Regarding claim 8, Khafagy teaches the vehicle control apparatus of claim 7, wherein the control unit further transmits an EPB engagement command to the EPB device such that EPB automatic engagement is performed by the EPB device, as taught in claim 1. 
Yet, Khafagy does not teach the automatic engagement of the EPB when a change in longitudinal acceleration exists.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Khafagy’s apparatus of automatically engaging the EPB by applying the automatic engagement in the presence of the change in acceleration, as taught by Kilmurray, for the purpose of providing fault-tolerant braking system in response to a braking request (Kilmurray [0005]). 

Claim 17 is rejected under the same rationale as claim 8. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujita et al. (U.S Patent Publication No. 2008/0262687) teaches an electric parking brake system that selectively outputs an application command for applying and releasing the brake.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        




/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665